DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of claims 1-15 in the reply filed on 02/25/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 2016/0079254).
Shimura illustrates a memory cell array 1 which includes a plurality of memory strings (MS). (Para, 0023; Fig.1-3). Shimura discloses a source side selection gate SGS is provided on the conductive layer 10, the substrate via an insulating film. (Para, 0024; Fig.1-3). Shimura discloses an insulating layer is provided on the source side selection gate SGS and on the insulating layer, a stacked body 15 formed by alternately stacking a plurality of electrode layers WL and a plurality of insulation layers 40 respectively one by one is provided (Para, 0024; Fig.1-3). Shimura discloses an insulating layer such as an interlayer insulating film is provided on the top electrode layer WL (Para, 0025; Fig.1-3). Shimura discloses that drain side selection gates SGD are provided on the insulating layer. (Para, 0025; Fig.1-3). Shimura discloses the source side selection gate SGS, the drain side selection gates SGD, and the electrode layers WL are silicon layers containing silicon as a main component. (Para, 0026; Fig.1-3). Shimura explains that boron is doped in the silicon layers as impurities for imparting electric conductivity. (Para, 0026; Fig.1-3). Shimura discloses the source side selection gate SGS, the drain side selection gates SGD, and the electrode layers WL may include a metal silicide such as a tungsten silicide or may include metal such as tungsten or molybdenum. (Para, 0026; Fig.1-3). Shimura also discloses the insulating layers 40 mainly include, for example, a silicon oxide while the source side selection gate SGS, the drain side selection gates SGD, and the electrode layers WL may be metal such as tungsten or molybdenum. (Para, 0026; Fig.1-3). These disclosures and the illustrations teach and/or suggest the limitations of claim 1 where a three-dimensional (3D) memory device comprises a memory stack over a substrate, the memory stack comprising interleaved a plurality of conductor layers and an plurality of insulting layers and the limitation of claim 10 where a three-dimensional (3D) memory device comprises a memory stack over a substrate, the memory stack comprising interleaved a plurality of conductor layers and a plurality of insulating layers. 
15, a columnar section CL extending in the Z-direction is provided and this columnar section CL pierces through the drain side selection gate SGD, the stacked body 15, and the source side selection gate SGS. (Para, 0028; Fig.1-3).  Shimura explains the columnar section CL is formed in a columnar or elliptical columnar shape and it is electrically connected to the conductive layer 10. (Para, 0028; Fig.1-3). Shimura explains the columnar section CL is formed in a memory hole formed in the stacked body 15 including the plurality of electrode layers WL and the plurality of insulating layers 40. (Para, 0032). Shimura also discloses that in the memory hole, a channel body 20 is provided as a semiconductor channel and it is a silicon film containing, for example, silicon as a main component. (Para, 0032). These disclosures teach and/or suggest the limitation of claim 1 where a three-dimensional (3D) memory device, comprises a plurality of channel structures extending vertically in the memory stack and the limitation of claim 10 where a three-dimensional (3D) memory device comprises a plurality of channel structures extending vertically in the memory stack. 
Shimura explains in the stacked body 15, a separating section 45 pierces through the drain side selection gate SGD, the stacked body 15, and the source side selection gate SGS is provided (Para, 0029; Fig.1-3). Shimura explains a source layer SL is provided in the separating section 45 or insulating section. (Para, 0029; Fig.1-3). Shimura illustrates in Figures 12A-12B and 6A that insulating films 43 are provided between the source layer SL and the electrode layers WL. (Para, 0029; Fig. 1-3). Shimura discloses the side surfaces of the source layer SL are covered with the insulating films 43. (Para, 0029; Fig.1-3; 12A-12B, 6A). Shimura discloses as the source layer SL, a material having electric conductivity is used (Para, 0030). Shimura discloses the lower end of the source layer SL is electrically connected to the columnar section CL via the conductive layer 10 and the upper end of the source layer SL is electrically connected to a not-shown control circuit. (Para, 0030; Fig.1-3; 12A-12B, 6A). These disclosures 
Shimura illustrates in Figures 2 and 4A, the memory cell array 1, the separating sections 45 piercing through the drain side selection gates SGD and the stacked body 15 are provided. (Para, 0052; Fig. 2,4A). Shimura discloses the drain side selection gates SGD are separated in the Y-axis direction via the separating sections 45 and the separating sections 45 extend in the X-axis direction among the separated drain side selection gates SGD. (Para, 0052; Fig.2, 4A). Shimura discloses the electrode layers WL crosswise extend in the X-axis direction and the Y-axis direction and the electrode layers WL are separately stacked each other in Z-axis direction. (Para, 0053). Shimura explains the separating section 45 is provided between the plurality of intersection parts or the intermediate section Wc and extends Z-axis direction. These disclosures and illustrations teach and/or suggest the limitation of claim 1 where the source structure comprises a plurality of source contacts each in a respective insulating structure and the limitation of claim 10 where a three-dimensional (3D) memory device comprises a plurality of source structures extending in parallel along a lateral direction in the memory stack, wherein the plurality of source contacts each in an respective insulating structure a plurality of support structures each in contact with adjacent insulating structures along a lateral direction.  
Shimura discloses the stacked body 15 includes drawn-out sections Wf as connecting sections and intermediate sections Wc as second portions. (Para, 0054; Fig.4A, 6A-6B). Shimura explains the drawn-out sections Wf extend in the Y-axis direction and the respective electrode layers WL extending in the X-axis direction are integrally provided via the drawn-out sections Wf. (Para, 0055; Fig.4A, 6A-6B). Shimura discloses the intermediate sections Wc are provided among the respective electrode layers WL separated in the Y-axis direction and are connected to the electrode layers WL and are separated in the X-axis direction via the separating sections 45 and are not connected to the source layer SL provided in the separating 45. (Para, 0055; Fig.4A, 6A-6B). Shimura discloses the separating sections 45 are separated in the X-axis direction via the intermediate sections Wc among the separated electrode layers WL. (Para, 0056). Shimura explains the separating sections 45 are provided in regions of the stacked body 15 where the intermediate sections Wc are not provided so the separating sections 45 and the intermediate sections Wc are alternately arranged in the X-axis direction. (Para, 0056; Fig. 4A, 6A-6B). Shimura illustrates in Figures 6A-6B upper sections SLt of the source layer SL provided in the separating sections 45 extend in the X-axis direction and these upper sections SLt are provided adjacent to the drain side selection gates SGD.  (Para, 0071; Fig. 6A-6B). Shimura discloses lower sections SLu of the source layer SL extend in the stacking direction and are separated in the X-axis direction via the intermediate sections Wc. (Para, 0071; Fig. 6A-6B). Shimura explains the lower sections SLu and the intermediate sections Wc are alternately arranged in the X-axis direction and the lower sections SLu separated in the X-axis direction are integrally provided with the upper sections SLt or coupling sections so that the source layer SL is provided in a comb shape and separated in the Y-axis direction. (Para, 0072-0073; Fig. 6A-6B). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where two adjacent ones of the plurality of source contacts are conductively connected to one another by a connection layer, a pair of first portions of the connection layer being over the two adjacent ones of the plurality of source contacts and a second portion of the connection layer being between the two adjacent ones of the plurality of source contacts, and top surfaces of the pair of first portions of the connection being coplanar with a top surface of the second portion of the connection layer and the limitation of claims 2-3. Moreover, these disclosures teach and/or suggest the limitation of claim 10 wherein the plurality of source structures each comprises a connection layer conductively connected to at least two adjacent ones of the plurality of source contacts, the connection layer comprising at least two first portions over the at least two adjacent ones of the plurality of source contacts and at least one second portion between the at least two adjacent ones of the plurality of source contacts,   
Therefore, claims 1-3 and 10-13 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Shimura as well as the teachings one of ordinary skill would have reasonably understood form the disclosures and illustrations of Shimuar as discussed above. 
Allowable Subject Matter
Claims 4-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Moreover, the obvious double patenting rejections presented below must also be overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Shimura as discussed above fails to teach and/or suggest the limitation of claim 3, 6 and 14. Moreover the prior art fails to provide other relevant disclosures which cure the deficiencies of Shimura to teach and/or suggest the limitations of claims 3, 6 and 14. Claims 4, 7-9 and 15 depend directly from claims 3, 6 and 14 respectively. Therefore, claims 4-9 and 14-15 include allowable subject matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/689539. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to analogous 3D memory devices with similar structures and the recitations of claims 1-15 of the present application are fully encompassed by the recitations of claims 1-11 of copending Application No. 16/689539.

Claims 1-15 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/655167. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to analogous 3D memory devices with similar structures and the recitations of claims 1-15 of the present application fully encompass the recitations of claims 1-15 of copending Application No. 16/655167.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/655157. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to analogous 3D memory devices with similar structures and the recitations of claims 1-15 of the present application fully encompass the recitations of claims 1-14 of copending Application No. 16/655157.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899